Citation Nr: 0315774	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  00-00 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include bipolar disorder.

2.  Entitlement to service connection for migraine headaches.  

3.  Entitlement to an initial rating greater than 30 percent 
for rheumatic heart disease/bicuspid aortic valvular disease 
for the period from March 13, 1997 to April 25, 2000.

4.  Entitlement to an initial rating greater than 10 percent 
for residuals of strokes/transient ischemic attacks.  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to March 
1962.

This matter initially comes to the Board of Veterans' Appeals 
(Board) from a September 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  The RO denied entitlement to service connection for 
a psychiatric disorder, dizzy spells and diplopia, migraine 
headaches, and arterial venous malformation of the cecum with 
intermittent rectal bleeding; and nonservice-connected 
pension.  The RO also granted entitlement to service 
connection for rheumatic heart/aortic valvular disease and 
assigned a 30 percent rating, effective March 13, 1997; and 
for stroke/transient ischemic attack and assigned a 10 
percent rating, effective March 13, 1997.

The veteran filed a notice of disagreement in February 1998.  
A statement of the case was issued in November 1999.  

Due to the veteran's change in residence, this case was 
transferred to the RO in San Diego, California, which now has 
jurisdiction.  

By rating action of March 2003, the RO in San Diego, 
California granted the claim of service connection for 
arteriovenous malformations of the cecum, and appellate 
action regarding this decision has not been initiated.  
Therefore, the Board no longer has jurisdiction over the 
issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  

Also, in that same rating action of March 2003, the RO 
assigned a 100 percent rating for rheumatic heart 
disease/bicuspid aortic valvular disease, effective April 26, 
2000.  As a 30 percent rating for the period prior to April 
26, 2000 is not the maximum rating available for this 
disability, the appeal continues.  AB v. Brown, 6 Vet. App. 
35 (1993).

REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

Regulations have recently been promulgated that give the 
Board the discretion to perform internal development in lieu 
of remanding the case to the agency of original jurisdiction.  
See 38 C.F.R. § 19.9 (2002).

There are still actions, however, that must be accomplished 
at the RO level because the required action takes place there 
or because current law requires it.  One such circumstance is 
where the agency of original jurisdiction has performed 
little or no development.  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and 38 C.F.R. 
§ 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
the claimant is to provide, and remanding where VA failed to 
do so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  

A review of the file reveals that the RO has not issued a 
development letter consistent with the notice requirements of 
the VCAA.  Such failure to issue the notice, particularly for 
an appeal that has been pending well after the enactment of 
the VCAA, amounts to a substantial oversight indicative of 
minimal RO development and accordingly compels remand.

The Board points out that in Disabled American Veterans and 
Veterans of Foreign Wars of the United States et. al. v. 
Principi, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), 
the United States Court of Appeals for the Federal Circuit 
(CAFC) determined that 38 C.F.R. § 19.9(a)(2)(ii), which 
provides "no less than 30 days to respond to notice," is 
contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  Therefore, the veteran 
must be provided one year to respond.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  The 
letter should specifically notify the 
claimant that he has one year to submit 
evidence.

3.  The RO should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case, if 
necessary.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


